Exhibit 10.5 CPS 2006 LONG-TERM EQUITY INCENTIVE PLAN PARTI - PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES SECTION1.Purpose of the Plan. The purposes of this Plan are (a)to attract and retain the most talented Employees, officers and Directors available, and (b)to promote the growth and success of the Company’s business, (i)by aligning the long-term interests of Employees, officers and Directors with those of the shareholders by providing an opportunity to acquire an interest in the Company and (ii)by providing both rewards for exceptional performance and long term incentives for future contributions to the success of the Company and its Subsidiaries. The Plan permits the grant of Incentive Stock Options, Nonqualified Stock Options, Restricted Stock, Restricted Stock Units, or SARs, at the discretion of the Committee and as reflected in the terms of the Award Agreement. Each Award will be subject to conditions specified in the Plan, such as continued employment or satisfaction of performance criteria. This Plan will serve as a framework for the Committee to establish sub-plans or procedures governing the grants to employees, officers, directors and consultants. The awards granted under the Former Plan shall continue to be administered under the Former Plan until such time as those options are exercised, expire or become unexercisable for any reason. SECTION2. Definitions. As used herein, the following definitions shall apply: (a)“Active Status” shall mean (i)for employees, the absence of any interruption or termination of service as an employee, (ii)for Directors, that the Director has not been removed from the Board for cause (as determined by the Company’s shareholders), and (iii)for Consultants, the absence of any interruption, expiration, or termination of such person’s consulting or advisory relationship with the Company or any Subsidiary or the occurrence of any termination event as set forth in such person’s Award Agreement. Active Status shall not be considered interrupted (A)for an employee in the case of sick leave, maternity leave, infant care leave, medical emergency leave, military leave, or any other leave of absence properly taken in accordance with the policies of the Company or any applicable Subsidiary as may be in effect from time to time, and (B)for a Consultant, in the case of any temporary interruption in such person’s availability to provide services to the Company or any Subsidiary which has been granted in writing by an authorized officer of the Company. Whenever a mandatory severance period applies under applicable law with respect to a termination of service as an employee, Active Status shall be considered terminated upon such Employee’s receipt of notice of termination in whatever form prescribed by applicable law. (b)“Award” shall mean any award or benefits granted under the Plan, including Options, Restricted Stock, Restricted Stock Units, and SARs. (c)“Award Agreement” shall mean a written or electronic agreement between the Company and the Participant setting forth the terms of the Award. (d)“Beneficial Ownership” shall have the meaning set forth in Rule13d-3 promulgated under the Exchange Act. (e)“Board” shall mean the Board of Directors of the Company. (f)“Change of Control” shall mean the first day that any one or more of the following conditions shall have been satisfied: (i)the sale, liquidation or other disposition of all or substantially all of the Company’s assets in one or a series of related transactions; (ii)an acquisition (other than directly from the Company) of any outstanding voting securities by any person, after which such person (as the term is used for purposes of Section13(d) or 14(d) of the Exchange Act) has Beneficial Ownership of twenty-five percent (25%) or more of the then outstanding voting securities of the Company, other than a Board approved transaction; (iii)during any 36-consecutive month period, the individuals who, at the beginning of such period, constitute the Board (“Incumbent Directors”) cease for any reason other than death to constitute at least a majority of the members of the Board; provided however that except as set forth in this Section2(f)(iii), an individual who becomes a member of the Board subsequent to the beginning of the 36-month period, shall be deemed to have satisfied such 36-month requirement and shall be deemed an Incumbent Director if such Director was elected by or on the recommendation of or with the approval of at least two-thirds of the Directors who then qualified as Incumbent Directors either actually (because they were Directors at the beginning of such period) or by operation of the provisions of this section; if any such individual initially assumes office as a result of or in connection with either an actual or threatened solicitation with respect to the election of Directors (as such terms are used in Rule14a-12(c) of Regulation14A promulgated under the Exchange Act) or other actual or threatened solicitations of proxies or consents by or on behalf of a person other than the Board, then such individual shall not be considered an Incumbent Director;or (iv)a merger, consolidation or reorganization of the Company, as a result of which the shareholders of the Company immediately prior to such merger, consolidation or reorganization own directly or indirectly immediately following such merger, consolidation or reorganization less than fifty percent (50%) of the combined voting power of the outstanding voting securities of the entity resulting from such merger, consolidation or reorganization. (g)“Code” shall mean the Internal Revenue Code of 1986, as amended. (h)“Committee” shall mean the Compensation Committee appointed by the Board. (i)“Common Stock” shall mean the common stock of the Company, no par value per share. (j)“Company” shall mean CPS, a California corporation, and any successor thereto. (k)“Consultant” shall mean any person, except an employee, engaged by the Company or any Subsidiary of the Company, to render personal services to such entity, including as an advisor, pursuant to the terms of a written agreement. (l)“Director” shall mean a member of the Board. (m)“Disability” shall mean (i)in the case of a Participant whose employment with the Company or a Subsidiary is subject to the terms of an employment or consulting agreement that includes a definition of “Disability” as used in this Plan shall have the meaning set forth in such employment or consulting agreement during the period that such employment or consulting agreement remains in effect; and (ii)in all other cases, the term “Disability” as used in this Plan shall have the same meaning as set forth under the Company’s long-term disability plan applicable to the Participant as may be amended from time to time, and in the event the Company does not maintain any such plan with respect to a Participant, a physical or mental condition resulting from bodily injury, disease or mental disorder which renders the Participant incapable of continuing his or her usual and customary employment with the Company or a Subsidiary, as the case may be, for a period of not less than 120days or such other period as may be required by applicable law. (n)“Effective Date” shall mean the date on which the Company’s shareholders have approved this Plan in accordance with applicable Nasdaq rules. (o)“Employee” shall mean any person, including an officer, who is a common law employee of, receives remuneration for personal services to, is reflected on the official human resources database as an employee of, and is on the payroll of the Company or any Subsidiary of the Company. A person is on the payroll if he or she is paid from or at the direction of the payroll department of the Company, or any Subsidiary of the Company. Persons providing services to the Company, or to any Subsidiary of the Company, pursuant to an agreement with a staff leasing organization, temporary workers engaged through or employed by temporary or leasing agencies, and workers who hold themselves out to the Company, or a Subsidiary to which they are providing services as being independent contractors, or as being employed by or engaged through another company while providing the services, and persons covered by a collective bargaining agreement (unless the collective bargaining agreement applicable to the person specifically provides for participation in this Plan) are not employees for purposes of this Plan and do not and cannot participate in this Plan, whether or not such persons are, or may be reclassified by the courts, the Internal Revenue Service, the U.S.Department of Labor, or other person or entity as, common law employees of the Company, or any Subsidiary, either solely or jointly with another person or entity. (p) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. (q)“Executive Officers” shall mean the officers of the Company as such term is defined in Rule16a-1 under the Exchange Act. 2 (r)“Fair Market Value” shall mean the closing price per share of the Common Stock on Nasdaq as to the date specified (or the previous trading day if the date specified is a day on which no trading occurred), or if Nasdaq shall cease to be the principal exchange or quotation system upon which the shares of Common Stock are listed or quoted, then such exchange or quotation system as the Company elects to list or quote its shares of Common Stock and that the Committee designates as the Company’s principal exchange or quotation system. (s)“FAS123” shall mean Statements of Financial Accounting Standards No.123, “Accounting for Stock-Based Compensation”, as promulgated by the Financial Accounting Standards Board. (t)“FLSA” shall mean the Fair Labor Standards Act of 1938, as amended. (u)“Former Plan” shall mean the CPS 1997 Long-Term Incentive Plan, as amended. (v)“Incentive Stock Option” shall mean any Option intended to qualify as an incentive stock option within the meaning of Section422 of the Code. (w)“Independent Director” shall mean a Director who: (1)meets the independence requirements of Nasdaq, or if Nasdaq shall cease to be the principal exchange or quotation system upon which the shares of Common Stock are listed or quoted, then such exchange or quotation system as the Company elects to list or quote its shares of Common Stock and that the Committee designates as the Company’s principal exchange or quotation system; (2)qualifies as an “outside director” under Section162(m) of the Code; (3)qualifies as a “non-employee director” under Rule16b-3 promulgated under the Exchange Act; and (4)satisfies independence criteria under any other applicable laws or regulations relating to the issuance of Shares to Employees. (x)“Maximum Annual Participant Award” shall have the meaning set forth in Section6(b). (y)“Misconduct” shall mean any of the following; provided, however, that with respect to Non-Employee Directors “Misconduct” shall mean subsection(viii)only: (i)any material breach of an agreement between the Participant and the Company or any Subsidiary which, if curable, has not been cured within twenty (20)days after the Participant has been given written notice of the need to cure such breach, or which breach, if previously cured, recurs; (ii)willful unauthorized use or disclosure of confidential information or trade secrets of the Company or any Subsidiary by the Participant; (iii)the Participant’s continued willful and intentional failure to satisfactorily perform Participant’s essential responsibilities, provided that the Participant has been given at least thirty (30)days’ written notice of the need to cure the failure and cure has not been effected within that time period, or which failure, if previously cured, recurs; (iv)material failure of the Participant to comply with rules, policies or procedures of the Company or any Subsidiary as they may be amended from time to time, provided that the Participant has been given at least thirty (30)days’ written notice of the need to cure the failure, if such failure is curable, and cure has not been effected within that time period, or which failure, if previously cured, recurs; (v)Participant’s dishonesty, fraud or gross negligence related to the business or property of the Company or any Subsidiary; (vi)personal conduct that is materially detrimental to the business of the Company or any Subsidiary; (vii)conviction of or plea of nolo contendere to a felony;or (viii)in the case of Non-Employee Directors, the removal from the Board for cause (as determined by the Company’s shareholders). (z)“Nasdaq” shall mean The Nasdaq Stock Market, Inc. (aa)“Non-Employee Director” shall mean a Director who is not an employee. (bb)“Nonqualified Stock Option” shall mean an Option that does not qualify or is not intended to qualify as an Incentive Stock Option. (cc)“Option” shall mean a stock option granted pursuant to Section10 of the Plan. 3 (dd)“Optionee” shall mean a Participant who has been granted an Option. (ee)“Parent” shall mean a “parent corporation,” whether now or hereafter existing, as defined in Section424(e) of the Code. (ff)“Participant” shall mean an employee, Director or Consultant granted an Award. (gg)“Performance Criteria” shall have the meaning set forth in Section11(b). (hh)“Plan” shall mean this CPS 2006 Long-Term Equity Incentive Plan, including any amendments thereto. (ii)“Reprice” shall mean the adjustment or amendment of the exercise price of Options or SARs previously awarded whether through amendment, cancellation, replacement of grants or any other means. (jj)“Resignation (or Resign) for Good Reason” shall mean any voluntary termination by written resignation of the Active Status of any employee after a Change of Control because of: (1)a material reduction in the employee’s authority, responsibilities or scope of employment; (2)an assignment of duties to the Employee inconsistent with the employee’s role at the Company (including its Subsidiaries) prior to the Change of Control, (3)a reduction in the employee’s base salary or total incentive compensation; (4)a material reduction in the Employee’s benefits unless such reduction applies to all employees of comparable rank; or (5)the relocation of the employee’s primary work location more than fifty (50)miles from the employee’s primary work location prior to the Change of Control; provided that the employee’s written notice of voluntary resignation must be tendered within one (1)year after the Change of Control, and shall specify which of the events described in (1)through (5)resulted in the resignation. (kk)“Restricted Stock” shall mean a grant of Shares pursuant to Section11 of the Plan. (ll)“Restricted Stock Units” shall mean a grant of the right to receive Shares in the future or their cash equivalent (or both) pursuant to Section11 of the Plan. (mm)“Retirement” shall mean, (i)with respect to any employee, voluntary termination of employment after age55 and at least ten (10)years of credited service with the Company or any Subsidiary (but only during the time the Subsidiary was a Subsidiary), as determined by the Committee in its sole discretion, and (ii)with respect to any Non-Employee Director, ceasing to be a Director pursuant to election by the Company’s shareholders or by voluntary resignation with the approval of the Board’s chair after having attained the age of 55years and served continuously on the Board for at least six years. (nn)“SAR” shall mean a stock appreciation right awarded pursuant to Section12 of the Plan. (oo)“SEC” shall mean the Securities and Exchange Commission. (pp)“Share” shall mean one share of Common Stock, as adjusted in accordance with Section5 of the Plan. (qq)“Stand-Alone SARs” shall have the meaning set forth in Section12(c) of the Plan. (rr)“Subcommittee” shall have the meaning set forth in Section3(d). (ss)“Subsidiary” shall mean (1)in the case of an Incentive Stock Option a “subsidiary corporation,” whether now or hereafter existing, as defined in Section424(f) of the Code, and (2)in the case of a Nonqualified Stock Option, Restricted Stock, a Restricted Stock Unit or a SAR, in addition to a subsidiary corporation as defined in (1), (A)a limited liability company, employeeship or other entity in which the Company controls fifty percent (50%) or more of the voting power or equity interests, or (B)an entity with respect to which the Company possesses the power, directly or indirectly, to direct or cause the direction of the management and policies of that entity, whether through the Company’s ownership of voting securities, by contract or otherwise. (tt)“Tandem SARs” shall have the meaning set forth in Section12(b) of the Plan. SECTION3.Administration of the Plan. (a)Authority. The Plan shall be administered by the Committee. The Committee shall have full and exclusive power to administer the Plan on behalf of the Board, subject to such terms and conditions as the Committee may prescribe. Notwithstanding anything herein to the contrary, the Committee’s power to administer the Plan, and actions the Committee takes under the Plan, shall be limited by the provisions set forth in the Committee’s charter, as such charter may be amended from time to time, and the further limitation that certain actions may be subject to review and approval by either the full Board or a panel consisting of all of the Independent Directors of the Company. 4 (b)Powers of the Committee. Subject to the other provisions of this Plan, the Committee shall have the authority, in its discretion: (i)to grant Incentive Stock Options, Nonqualified Stock Options, Restricted Stock, Restricted Stock Units, and SARs to Participants and to determine the terms and conditions of such Awards, including the determination of the Fair Market Value of the Shares and the exercise price, and to modify or amend each Award, with the consent of the Participant when required; (ii)to determine the Participants, to whom Awards, if any, will be granted hereunder, the timing of such Awards, and the number of Shares to be represented by each Award; (iii)to construe and interpret the Plan and the Awards granted hereunder; (iv)to prescribe, amend, and rescind rules and regulations relating to the Plan, including the form of Award Agreement, and manner of acceptance of an Award, such as correcting a defect or supplying any omission, or reconciling any inconsistency so that the Plan or any Award Agreement complies with applicable law, regulations and listing requirements and to avoid unanticipated consequences deemed by the Committee to be inconsistent with the purposes of the Plan or any Award Agreement; (v)to establish performance criteria for Awards made pursuant to the Plan in accordance with a methodology established by the Committee, and to determine whether performance goals have been attained; (vi)to accelerate or defer (with the consent of the Participant) the exercise or vested date of any Award; (vii)to authorize any person to execute on behalf of the Company any instrument required to effectuate the grant of an Award previously granted by the Committee; (viii)to establish sub-plans, procedures or guidelines for the grant of Awards to Directors, Consultants and Employees working outside of the United States;and (ix)to make all other determinations deemed necessary or advisable for the administration of the Plan; Provided that,no consent of a Participant is necessary under clauses(i) or (vi)if a modification, amendment, acceleration, or deferral, in the reasonable judgment of the Committee confers a benefit on the Participant or is made pursuant to an adjustment in accordance with Section5. (c)Effect of Committee’s Decision. All decisions, determinations, and interpretations of the Committee shall be final and binding on all Participants, the Company (including its Subsidiaries), any shareholder and all other persons. (d)Delegation. Consistent with the Committee’s charter, as such charter may be amended from time to time, the Committee may delegate (i)to one or more separate committees consisting of members of the Committee or other Directors who are Independent Directors (any such committee a “Subcommittee”), or (ii)to an Executive Officer of the Company, the ability to grant Awards and take the other actions described in Section3(b) with respect to Participants who are not Executive Officers, and such actions shall be treated for all purposes as if taken by the Committee; provided that the grant of Awards shall be made in accordance with parameters established by the Committee. Any action by any such Subcommittee or Executive Officer within the scope of such delegation shall be deemed for all purposes to have been taken by the Committee. (e)Administration. The Committee may delegate the administration of the Plan to an officer or officers of the Company, and such administrator(s) may have the authority to directly, or under their supervision, execute and distribute agreements or other documents evidencing or relating to Awards granted by the Committee under this Plan, to maintain records relating to the grant, vesting, exercise, forfeiture or expiration of Awards, to process or oversee the issuance of Shares upon the exercise, vesting and/or settlement of an Award, to interpret the terms of Awards and to take such other actions as the Committee may specify. Any action by any such administrator within the scope of its delegation shall be deemed for all purposes to have been taken by the Committee and references in this Plan to the Committee shall include any such administrator, provided that the actions and interpretations of any such administrator shall be subject to review and approval, disapproval or modification by the Committee. 5 SECTION4.Shares Subject to the Plan. (a)Reservation of Shares. The shares of Common Stock reserved under this Plan will include reserved shares of Common Stock that are not subject to a grant or as to which the option award granted has been forfeited under the Former Plan, and an additional 5,000,000shares of Common Stock. The aggregate number of Shares available for issuance under the Plan will be reduced by one Share for each Share delivered in settlement of any award of Restricted Stock, Restricted Stock Unit, or SAR and one Share for each Share delivered in settlement of an Option. If an Award expires, is forfeited or becomes unexercisable for any reason without having been exercised in full, the undelivered Shares which were subject thereto shall, unless the Plan shall have been terminated, become available for future Awards under the Plan. Without limiting the foregoing, unless the Plan shall have been terminated, Shares underlying an Award that has been exercised, either in part or in full, including any Shares that would otherwise be issued to a Participant that are used to satisfy any withholding tax obligations that arise with respect to any Award, shall become available for future Awards under the Plan except to the extent Shares were issued in settlement of the Award. Shares available for issuance under the Plan shall be increased by any shares of Common Stock subject to outstanding awards under the Former Plans on the date of shareholder approval of the Plan that later cease to be subject to such awards for any reason other than such awards having been exercised, subject to adjustment from time to time as provided in Section5, which shares of Common Stock shall, as of the date such shares cease to be subject to such awards, cease to be available for grant and issuance under the Former Plans, but shall be available for issuance under the Plan. The Shares may be authorized but unissued, or reacquired shares of Common Stock. The Company, during the term of this Plan, will at all times reserve and keep available such number of Shares as shall be sufficient to satisfy the requirements of the Plan. (b)Time of Granting Awards. The date of grant of an Award shall, for all purposes, be the date on which the Company completes the corporate action relating to the grant of such Award and all conditions to the grant have been satisfied, provided that conditions to the exercise of an Award shall not defer the date of grant. Notice of a grant shall be given to each Participant to whom an Award is so granted within a reasonable time after the determination has been made. (c)Securities Law Compliance. Shares shall not be issued pursuant to the exercise of an Award unless the exercise of such Award and the issuance and delivery of such Shares pursuant thereto shall comply with all relevant provisions of law, including, without limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules and regulations promulgated under either such Act, and the requirements of any stock exchange or quotation system upon which the Shares may then be listed or quoted, and shall be further subject to the approval of counsel for the Company with respect to such compliance. (d)Substitutions and Assumptions. The Board or the Committee shall have the right to substitute or assume Awards in connection with mergers, reorganizations, separations, or other transactions to which Section424(a) of the Code applies, provided such substitutions and assumptions are permitted by Section424 of the Code and the regulations promulgated thereunder. The number of Shares reserved pursuant to Section4(a) may be increased by the corresponding number of Awards assumed and, in the case of a substitution, by the net increase in the number of Shares subject to Awards before and after the substitution. SECTION5.Adjustments to Shares Subject to the Plan. If any change is made to the Shares by reason of any stock split, stock dividend, recapitalization, combination of shares, exchange of shares or other change affecting the outstanding Shares as a class without the Company’s receipt of consideration, appropriate adjustments shall be made to (i)the maximum number and/or class of securities issuable under the Plan, (ii)the number and/or class of securities and/or the price per Share covered by outstanding Awards under the Plan and (iii)the Maximum Annual Participant Award. The Committee may also make adjustments described in (i)-(iii) of the previous sentence in the event of any distribution of assets to shareholders other than a normal cash dividend. In determining adjustments to be made under this Section5, the Committee may take into account such factors as it deems appropriate, including the restrictions of applicable law and the potential tax consequences of an adjustment, and in light of such factors may make adjustments that are not uniform or proportionate among outstanding Awards. Adjustments, if any, and any determinations or interpretations, including any determination of whether a distribution is other than a normal cash dividend, made by the Committee shall be final, binding and conclusive. For purposes of this Section5, conversion of any convertible securities of the Company shall not be deemed to have been “effected without receipt of consideration.” Except as expressly provided herein, no issuance by the Company of shares of any class, or securities convertible into shares of any class, shall affect, and no adjustment by reason thereof shall be made with respect to, the number or price of Shares subject to an Award. 6 PARTII - TERMS APPLICABLE TO ALL AWARDS SECTION6.General Eligibility. (a)Awards. Awards may be granted to Participants who are Employees, Directors or Consultants; provided however that Incentive Stock Options may only be granted to Employees. (b)Maximum Annual Participant Award. The aggregate number of Shares with respect to which an Award or Awards may be granted to any one Participant over the life of the Plan (the “Maximum Participant Award”) shall not exceed 1,000,000shares of Common Stock (increased, proportionately, in the event of any stock split or stock dividend with respect to the Shares). If an Option is in tandem with a SAR, such that the exercise of the Option or SAR with respect to a Share cancels the tandem SAR or Option right, respectively, with respect to each Share, the tandem Option and SAR rights with respect to each Share shall be counted as covering but one Share for purposes of the Maximum Annual Participant Award. (c)No Employment/ Service Rights. Nothing in the Plan shall confer upon any Participant the right to an Award or to continue in service as an employee or Consultant for any period of specific duration, or interfere with or otherwise restrict in any way the rights of the Company (or any Subsidiary employing or retaining such person), or of any Participant, which rights are hereby expressly reserved by each, to terminate such person’s services at any time for any reason, with or without cause. SECTION7.Procedure for Exercise of Awards; Rights as a Shareholder. (a)Procedure. An Award shall be exercised when written, electronic or verbal notice of exercise has been given to the Company, or the brokerage firm or firms approved by the Company to facilitate exercises and sales under this Plan, in accordance with the terms of the Award by the person entitled to exercise the Award and full payment for the Shares with respect to which the Award is exercised has been received by the Company or the brokerage firm or firms, as applicable. The notification to the brokerage firm shall be made in accordance with procedures of such brokerage firm approved by the Company.
